DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-11, 13-16 and 19-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Feezor et al. US 2015/0250476 discloses a method of inserting a suture around a hyoid bone, pulling the suture loop to suspend tissue and open and air way and fixing the suture.
However, Feezor et al. does not disclose an in combination with the claim language, an elongated static needle like single unitary instrument, the head and body sections formed together as one piece in combination with the method steps, or additionally, releasing the suture from an insertion hook of the device by use of forceps of a robotic system.
No combination of Feezor et al. and prior art of record or prior art at large serves to rectify the deficiencies of Feezor et al. in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771